Name: Commission Regulation (EC) No 1552/94 of 30 June 1994 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: regions of EU Member States;  trade;  processed agricultural produce
 Date Published: nan

 1 . 7 . 94 No L 166/47Official Journal of the European Communities COMMISSION REGULATION (EC) No 1552/94 of 30 June 1994 amending Regulation (EEC) No 2164/92 laying down detailed rules for the application of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance the specific supply arrangements continue, the balance provided for in Article 2 of Regulation (EEC) No 1601 /92 should be fixed for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit laid down by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regards to certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EEC) No 1 695/92 (3), as last amended by Regulation (EEC) No 2596/93 (4), lays down in particular the detailed rules for implementation of the specific arrangements for the supply of certain agri ­ cultural products to the Canary Islands ; Whereas Commission Regulation (EEC) No 2164/92 of 30 July 1992 laying down detailed rules for the applica ­ tion of the specific supply arrangements for the Canary Islands relating to milk products and establishing the forecast supply balance Q, as last amended by Regulation (EC) No 1325/94 (% establishes the forecast supply balance in milk products for the Canary Islands until 30 June 1994 ; Whereas, pending additional information to be provided by the competent authorities and in order to ensure that HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2164/92 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission o OJ No L 173, 27. 6 . 1992, p. 1 . (2) OJ No L 180, 23 . 7. 1993, p. 26. 0 OJ No L 179, 1 . 7. 1992, p. 1 . 0 OJ No L 238 , 23 . 9 . 1993, p. 24. 0 OJ No L 217, 31 . 7. 1992, p. 17. 0 OJ No L 144, 9 . 6. 1994, p. 9 . 1 . 7. 94No L 166/48 Official Journal of the European Communities ANNEX ANNEX I Supply balance for the Canary Islands relating to milk products for die period 1 July 1994 to 30 September 1994 (tonnes) CN code 0401 0402 0405 0406 0406 30 0406 90 23 0406 90 25 0406 90 27 0406 90 76 0406 90 78 0406 90 79 0406 90 81 0406 90 86 0406 90 87 0406 90 88 1901 90 90 2106 90 91 Description Amount Milk and cream, not concentrated nor containing added sugar or dther 21 250 sweetening matter Milk and cream, concentrated or containing added sugar or other 5 500 sweetening matter Butter 875 Cheese ? 3 250 * Milk-based preparations containing no fat 1 750 Milk-based preparations for infants, containing no milk fats, etc . 200'